DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … the verification information including a first random salt and a hash of a password and the first random salt and the challenge token being a second random salt: transmitting, by the computing device, the verification information and the challenge token to a server; receiving, by the computing device from the server, authentication credentials, the authentication credentials being generated after authentication information is verified to be correct using the verification information, and the authentication credentials being generated using the verified authentication information and the challenge token; receiving, by the computing device from the server, a command; verifying, by the computing device, the authentication credentials; and after verifying that the authentication credentials are valid, processing, by the computing device, the command…in combination and relationship with the rest of claim as being claimed in claims 1, 8, 15.
Therefore, claims 2-7, 9-14, 16-20 are allowable as being dependent upon independent claims 1, 8, 15.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436